Citation Nr: 0826626	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).


FINDING OF FACT

Bilateral hearing loss is not attributable to the veteran's 
military service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

By the letter dated in September 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, in 
September 2005, the RO notified the veteran of information 
and evidence necessary to substantiate the claim for service 
connection for hearing loss; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was further 
notified by a March 2006 letter of the process by which 
initial disability ratings and effective dates are 
established.  This pre-adjudicative notice fully complies 
with the applicable regulations and case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.  

Service Connection 

The veteran claims that he has bilateral hearing loss as a 
result of acoustic trauma incurred from the exposure of 
firing guns while aboard the U.S.S. Audubon and training from 
detonating explosives in service.  In order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered a disability under VA regulations.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

On the outset, the Board recognizes the veteran having 
undergone VA audiology examinations in February 2005, 
December 2005, and April 2006.  The VA examiner noted in the 
"Physical Examination" section of the February 2005 report 
that the veteran suffered from "moderate to severe 
sensorineural hearing loss" in the right ear and "mild to 
severe sensorineural hearing loss."  See VA audiology 
examination, February 2005.  The VA examiner noted that the 
condition of the left ear is common with advancing age but 
opined that the condition of the right ear resulted from an 
"uncertain etiology."  Id. An audiogram was performed on 
the veteran but the claims file does not contain the results.  
The VA examiner deferred giving a nexus opinion because the 
claims file was not available for review prior to the 
examination.  

The December 2005 VA audiology examination report disclosed 
the similar findings for both the right and left ear as the 
February 2005 VA audiology examination report.  The audiogram 
results were as follows: 

HERTZ

500 1000 2000 3000 4000 RIGHT 55 65 55 65 75 LEFT 30 30 55 60 
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The average puretone threshold for the right ear was 65 
hertz.  The average puretone threshold for the left ear was 
53 hertz.  

The December 2005 audiology examination reveals that the 
veteran suffers from hearing loss as defined under 38 C.F.R. 
§ 3.85.  However, no nexus opinion was provided to attribute 
the current disability to service.  

Regarding the February 2005 and December 2005 examinations, 
the Board notes the claims file does not appear to have been 
reviewed beforehand.  In turn, the Board finds the April 2006 
audiology examination report to be more probative because the 
claims file was examined prior to the examination and 
audiogram results are provided.  See Winsett v. Principi, 11 
Veteran. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  

In this respect, the April 2006 VA audiology examination 
reflects a current diagnosis of bilateral hearing loss.  
Specifically, the VA examiner stated that the veteran had 
"right moderate to severe sensorineural hearing loss" and 
"left mild to severe sensorineural hearing loss."  See VA 
audio examination, April 2006.  The results of the April 2006 
audiogram examination are as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 50 55 55 55 60 LEFT 30 30 55 60 
60 
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The average puretone threshold for the right ear was 56 
hertz.  The average puretone threshold for the left ear was 
51 hertz.  

Based upon a review of the claims file and service treatment 
records, the April 2006 VA examiner concluded that both ear 
disabilities were not incurred during service.  The VA 
examiner noted that the service treatment records did not 
contain any disclosures for treatment of the ears.  The VA 
examiner also noted that the veteran had "normal" hearing 
at the time of separation.  See VA audiology examination, 
April 2006.  Regarding the right ear, the examiner noted that 
based on clear and convincing evidence of record, the right 
ear problem was not incurred while in active service.  As to 
the left ear hearing loss, the VA examiner concluded that the 
current condition results from advance aging.  

In sum, the VA examiner concluded that the hearing loss was 
not incurred during active duty.  See VA audiology 
examination, April 2006.  The VA examiner stated his opinion 
as follows:"...my opinion that it is less likely than not 
that the veteran's current hearing loss . . . would be 
related to noise exposure while on active duty."  Id.  

The service treatment records contain no evidence of the 
veteran seeking treatment for his ears due to acoustic 
trauma.  Rather, the June 1946 discharge examination report 
contained no disclosure indicating problems with the 
veteran's ears.  In fact, the June 1946 separation 
examination contained a finding of "None" for diseases or 
defects of the ear.  The veteran, however, contends in the 
August 2005 VA audiology examination request and the February 
2007 Appeal to Board of Veterans' Appeals (Form 9) that he 
suffered from acoustic trauma when the 40 inch guns of the 
U.S.S. Audubon (APA-149) were fired during training exercises 
and from hearing explosions while undergoing explosives 
training at Camp Pendleton.  While the Board acknowledges the 
veteran's statements as to his own personal experiences, the 
claims file still does not contain evidence indicating the 
veteran suffered acoustic trauma.  Competent medical evidence 
needs to be submitted to prove the veteran's claim.  See 
Collette v. Brown, 82 F.3d 389 (1996).  

Furthermore, the Board notes that the extensive passage of 
time without complaints since separation to the present 
counts as negative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The veteran was 
discharged in June 1946.  The veteran did not file a claim 
for service connection until August 2005.  The medical 
evidence of record discloses that the first documented 
complaint for hearing loss was not recorded until August 2005 
at a VA medical facility in Dallas, Texas.  

The Board finds that the veteran's hearing loss meets the 
pure tone criteria for impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385.  However, the Board finds 
that weight of the competent medical evidence does not 
support a nexus between his current hearing loss and service.  
As such, the claim must be denied.

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2006).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  In this case, the veteran separated from 
service in June 1946.  The first documented diagnosis of 
sensorineural hearing loss is dated more than 60 years later, 
in the early 2000s.  Therefore, presumptive service 
connection is not warranted. 

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's bilateral hearing loss 
is attributable to service.  When the preponderance of the 
evidence is against a claim, it must be denied.  The Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine in adjudicating the claim for service connection.  
However, as the preponderance of the evidence weighs against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


